OPINION OF THE COURT
ARTHUR M. BIRKEN, Circuit Judge.
This Court has been asked to review a Final Judgment in favor of plaintiff (former tenant) in a landlord-tenant dispute concerning return of a security deposit. There was no court reporter at the Final Hearing. Oral Argument is dispensed with. This Court has reviewed the pleadings and briefs submitted, as well as applicable statutory and case law.
Appellant claims in his brief to have been excused from returning the security deposit of the former tenant since he had no forwarding address and since the former tenant allegedly did not give prior notice of intent to vacate. However, F.S. 83.49(5) does not “waive any right the tenant may have to the security deposit or any part of it.”
*35The trial judge made a determination that the former tenant was entitled to the return of the security deposit and without record, this Court will not disturb that finding.
It is ORDERED that the judgment of the lower court is affirmed. .
DONE AND ORDERED in Chambers at Fort Lauderdale, Bro-ward County, Florida, this 28th day of June, 1990.